EXHIBIT 10.7 LEGEND INTERNATIONAL HOLDINGS, INC. PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT FOR SHARES OF COMMON STOCK HAVE YOU COMPLETED THIS SUBSCRIPTION AGREEMENT PROPERLY? The following items in this Subscription Agreement must be completed. Please check each applicable box. If the Subscriber is acting on behalf of more than one disclosed principal, a separate subscription agreement must be completed for each disclosed principal. All Subscribers The sections on the next page of this Subscription Agreement Subscribers in CANADA other than the Province of Québec Schedule “B” indicating which category is applicable Subscribers located in UNITED STATES Schedule “C” indicating which category is applicable You may not change any part of this agreement without the consent of Legend International Holdings, Inc. SUBSCRIPTION AGREEMENT TO: LEGEND INTERNATIONAL HOLDINGS, INC. (THE “COMPANY”) AND TO: BMO NESBITT BURNS INC. (“BMO NESBITT BURNS”), WELLINGTON WEST CAPITAL MARKETS INC.AND BBY LTD. (TOGETHER WITH BMO NESBITT BURNS, THE “AGENTS”). The undersigned subscriber (the “Subscriber”), on its own behalf and, if applicable, on behalf of those for whom the undersigned is contracting hereunder, hereby irrevocably subscribes for and agrees to purchase the number of Common Shares (as defined herein) of the Company to be issued for the aggregate subscription price set out below (the “Subscription Amount”). For certainty, all schedules are incorporated herein by reference and are integral parts of this agreement (this subscription agreement together with all schedules, the “Subscription Agreement”). The Subscriber is responsible for obtaining such legal advice as it considers appropriate in connection with the execution, delivery and performance by it of this Subscription Agreement. Number of Common Shares: Name of Subscriber - please print Signature (of individual or authorized signatory) Subscription Price per Common Share: US$2.50 Aggregate Subscription Price:US$ Official Capacity/Title (of authorized signatory) - please print Please print name of individual whose signature appears above if different than the name of the subscriber printed above. Disclosed Principal Information: Please complete if purchasing as agent or trustee for a principal (beneficial purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for accounts fully managed by it. Name of Principal Principal’s Street Address City and Province/State or CountryPostal/Zip Code Telephone NumberFacsimile Number Subscriber’s Street Address City and Province/State or Country Postal/Zip Code Telephone Number Email Address Register the Common Shares as set forth below: Deliver the Common Shares as set forth below: Name Name Account reference, if applicable Account reference, if applicable Address, including postal code Address, including postal code Phone Number: Phone Number: A COMPLETED AND EXECUTED COPY OF THIS SUBSCRIPTION AGREEMENT, INCLUDING THE SCHEDULE(S), MUST BE DELIVERED OR FAXED BY4:00 p.m. ON MAY 29, 2008 TO: BMO Capital Markets Corp., 3 Times Square, 27th Floor, New York, NY10036 Attention: Catherine Cruz, Fax: (212) 702-1933 ARTICLE 1 - INTERPRETATION 1.1 Definitions Whenever used in this Subscription Agreement, unless there is something in the subject matter or context inconsistent therewith, the following words and phrases shall have the respective meanings ascribed to them as follows: “Agency Agreement” means the Agency Agreement to be entered into between the Agents and the Company in respect of the Offering. “Agents”means, collectively, BMO Nesbitt Burns, Wellington West Capital Markets Inc. and BBY Ltd., and their broker-dealer affiliates as well as the U.S. Agents. “BMO Nesbitt Burns” means BMO Nesbitt Burns Inc. “Business Day” means a day other than a Saturday, Sunday or any other day on which the principal chartered banks located in Toronto, Ontario are not open for business. “Closing” shall have the meaning ascribed to such term in Section 4.1. “Closing Date” shall have the meaning ascribed to such term in Section 4.1. “Closing Time” shall have the meaning ascribed to such term in Section 4.1. “Common Shares” means shares of common stock in the capital of the Company. “Company” means Legend International Holdings, Inc. “Disclosed
